                                                                            1
Case 2:16-cr-00414-GW Document 201-1 Filed 05/22/19 Page 1 of 3 Page ID #:1076

  1                    UNITED STATES DISTRICT COURT

  2        CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

  3                         HONORABLE GEORGE WU

  4              UNITED STATES DISTRICT JUDGE PRESIDING

  5                                  - - -

  6
      United States of America,          )
  7                        PLAINTIFF,    )
                                         )
  8   VS.                                )         NO. CR 16-414 GW
                                         )
  9   Grace Hong,                        )
                             DEFENDANT, )
10    ___________________________________)

11

12

13                 REPORTER'S TRANSCRIPT OF PROCEEDINGS

14                          JURY TRIAL - DAY ONE

15                        LOS ANGELES, CALIFORNIA

16                         TUESDAY, MAY 21, 2019

17

18

19                _____________________________________

20                     KATIE E. THIBODEAUX, CSR 9858
                       U.S. Official Court Reporter
21                               Suite 4311
                            350 West 1st Street
22                         Los Angeles, CA 90012

23

24

25


      UNITED STATES DISTRICT COURT,          CENTRAL DISTRICT OF CALIFORNIA
                                                                          241
Case 2:16-cr-00414-GW Document 201-1 Filed 05/22/19 Page 2 of 3 Page ID #:1077

  1   fraud, and fraud and lies for money.         After you have

  2   heard the evidence and seen the evidence in this case,

  3   Ms. Culbertson and I will have another opportunity to

  4   review the evidence in this case with you.

  5                And at that time, we will ask you to return

  6   the only verdict that is supported by the evidence in

  7   this case.    And that is guilty as to all counts.

  8                Thank you.

  9           THE COURT:     All right.    For the defense?

10            MR. COHEN:     Thanks, your Honor.     Can I have a

11    moment to set up?

12            THE COURT:     Sure.

13            MR. COHEN:     Thank you.

14                 May I proceed, your Honor.

15            THE COURT:     Yes.

16            MR. COHEN:     Thank you.

17                 Ladies and gentlemen, almost everything that

18    Mr. O'Donnell just told you is true.         On May 28, 2009, a

19    man named Simon Hong together with a man named Roger

20    Concepcion opened a bank account at Wilshire State Bank.

21                 That date almost exactly 10 years ago marked

22    the very beginning of the efforts of these two men, Simon

23    Hong and Roger Concepcion, to defraud and scam our

24    nation's complicated Medicare system.

25                 Mr. O'Donnell just told you that what those


      UNITED STATES DISTRICT COURT,        CENTRAL DISTRICT OF CALIFORNIA
                                                                          242
Case 2:16-cr-00414-GW Document 201-1 Filed 05/22/19 Page 3 of 3 Page ID #:1078

  1   two men did was a crime, and he is right.          It was.   Now,

  2   it is always nice to start where everybody agrees, so let

  3   me stay on this path for a little bit.

  4                We all agree that Simon Hong owned and

  5   operated a bunch of businesses, including Hong's Medical

  6   Management Incorporated, CMH Practice Solution, and HK

  7   Practice Solution, Inc.

  8                We also all agree that Simon Hong and Roderick

  9   Concepcion opened up JH Physical Therapy together.           And

10    finally, we all agree that Roger Concepcion went out and

11    recruited physical therapists to work at JH Physical

12    Therapy.

13                 Ladies and gentlemen, it is 1000 percent a

14    fact that all of Simon Hong's businesses were infected

15    with fraud.     And as I just said, almost all of what

16    Mr. O'Donnell just told you is true.         But I would like to

17    start with two things that Mr. O'Donnell didn't tell you.

18                 Two unusual things that you will hear during

19    the course of this trial.       The first unusual thing that

20    you are going to hear during the course of this trial is

21    that many of the witnesses who are cooperating with the

22    government have met federal agents and government

23    prosecutors on multiple occasions over the years.

24                 Roderick Concepcion, for example, has met

25    somewhere between eight, nine or ten times with federal


      UNITED STATES DISTRICT COURT,        CENTRAL DISTRICT OF CALIFORNIA
